Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2011/0177823 A1) (Miao herein after).

Re Claim 1, Miao discloses a method of beam forming in a repeater in a communication system, the method comprising: 
receiving one or more signals in the repeater for each of a plurality of beam directions (different repeaters 330a-d serving a UE 350 in the repeater areas 340a-d, can be covered by different beams 320a-d (corresponding to pre-coding matrices) from the eNB 310, [0027]); 
measuring received reference of each of the one or more signals for each of the plurality of beam directions (each repeater will measure the reference signals from the eNB, [0027]); and 
determining a beam forming configuration for transmissions on a fronthaul link between the repeater and at least one base station based on the measured received reference of the one or more signals (based on the measurement, select a pre-coding matrix from the code-book and transmit the index of the selected pre-code vector (the PMI) to the eNB (in analogy with what a UE does), [0027]).
Miao discloses the claimed invention except explicitly teaches measuring received power of each of the one or more signals for each of the plurality of beam directions; and determining a beam forming configuration for transmissions on a fronthaul link between the repeater and at least one base station based on the measured received power of the one or more signals.
However, Miao teaches repeater will measure the reference signals from the eNB ([0027]).  It would have been obvious to one skilled in the art at the time the invention was filed to utilize the reference signal measuring to achieve the same expected result of measuring received power of each of the one or more signals and to further improve the signal transmit signal quality, since it is known in the art that measuring the reference signal for selecting pre-coder vector involves measuring received power of the signal.

Re Claim 2, Miao discloses the method of claim 1, wherein measuring the received power of the one or more signals for each of the plurality of beam directions comprises: measuring a total received analog power for each of the plurality of beam directions (each repeater will measure the reference signals from the eNB, [0027]).

Re Claim 3, Miao discloses the method of claim 1, further comprising: utilizing a plurality of receive beamforming configurations for measuring the received power in each of the plurality of beam directions (taking advantage of the spatial divisional effect of pre-coding (or beam-forming) mode, different repeaters 330a-d serving a UE 350 in the repeater areas 340a-d, can be covered by different beams 320a-d (corresponding to pre-coding matrices) from the eNB 310, [0027]).

Re Claim 10, Miao discloses the method of claim 1, further comprising: transmitting one or more signals to be relayed via the fronthaul link using the determined beam forming configuration (Measure reference signals from the eNB. [0043] 620. Select a pre-coding matrix based on the measured reference signals. [0044] 630. Transmit an index of the selected pre-coding matrix to the eNB. The index is used by the eNB to determine the repeater selection for a user equipment, [0041]).

Re Claim 11, Miao discloses a wireless repeater device in a wireless communication network, comprising: 
a wireless transceiver (repeater, Figure 5); a memory; and a processor communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory (processor, [0023]) are configured to: 
receiving one or more signals in the repeater for each of a plurality of beam directions (different repeaters 330a-d serving a UE 350 in the repeater areas 340a-d, can be covered by different beams 320a-d (corresponding to pre-coding matrices) from the eNB 310, [0027]); 
measuring received reference of each of the one or more signals for each of the plurality of beam directions (each repeater will measure the reference signals from the eNB, [0027]); and 
determining a beam forming configuration for transmissions on a fronthaul link between the repeater and at least one base station based on the measured received reference of the one or more signals (based on the measurement, select a pre-coding matrix from the code-book and transmit the index of the selected pre-code vector (the PMI) to the eNB (in analogy with what a UE does), [0027]).
Miao discloses the claimed invention except explicitly teaches measuring received power of each of the one or more signals for each of the plurality of beam directions; and determining a beam forming configuration for transmissions on a fronthaul link between the repeater and at least one base station based on the measured received power of the one or more signals.
However, Miao teaches repeater will measure the reference signals from the eNB ([0027]).  It would have been obvious to one skilled in the art at the time the invention was filed to utilize the reference signal measuring to achieve the same expected result of measuring received power of each of the one or more signals and to further improve the signal transmit signal quality, since it is known in the art that measuring the reference signal for selecting pre-coder vector involves measuring received power of the signal.

Re Claim 12, Miao discloses the wireless repeater device of claim 11, wherein the processor and the memory are further configured to transmit one or more signals to be relayed via the fronthaul link using the determined beam forming configuration (Measure reference signals from the eNB. [0043] 620. Select a pre-coding matrix based on the measured reference signals. [0044] 630. Transmit an index of the selected pre-coding matrix to the eNB. The index is used by the eNB to determine the repeater selection for a user equipment, [0041]).

Re Claim 13, Miao discloses the wireless repeater device of claim 11, wherein the processor and the memory are further configured to measure the received power of the one or more signals for each of the plurality of beam directions by measuring a total received analog power for each of the plurality of beam directions (each repeater will measure the reference signals from the eNB, [0027]).

Re Claim 14, Miao discloses the wireless repeater device of claim 11, wherein the processor and the memory are further configured to utilize a plurality of receive beamforming configurations for measuring the received power in each of the plurality of beam directions (Measure reference signals from the eNB. [0043] 620. Select a pre-coding matrix based on the measured reference signals. [0044] 630. Transmit an index of the selected pre-coding matrix to the eNB. The index is used by the eNB to determine the repeater selection for a user equipment, [0041]).

Allowable Subject Matter
Claims 4-9, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631